PAID BY0?2 CO Mm Ng [2 LECEIPTH SU oCeRT VES

Case: 5:21-cv-01036-JRA Doc #:1 Filed: 05/18/21 1of9. PagelD#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO EASTERN DIVISION

FILED f°:.
GUY ANDREW MACK, JR. MAY 18 oP ° el C V 1 036 ‘
STARK COUNTY GOVERNMENT EO ee
110 CENTRAL PLAZA SOUTH CORRMERS Distt OF OHIO
CANTON, OHIO 44702 .

a JUDGE ADAMS

THIRD PARTY PLAINTIFF

yo MAG. JUDGE HENDERSON
) Ad hoc jurisdiction

THE STATE OF OHIO, et al and Third Party

4200 SURFACE ROAD ) Complaint for

COLUMBUS, OHIO 44228 Property

THIRD PARTY DEFENDANT-PLAINTIFF ) Recovery by Third
Party Defendants
)
Ys

DAVE YOST, et al

OFFICE OF THE OHIO ATTORNEY GENERAL )
RHODES OFFICE TOWER
30 EAST BROAD STREET, 15" FLOOR )

COLUMBUS, OHIO 43215
THIRD PARTY DEFENDANT )

 

THIRD PARTY COMPLAINT FOR PROPERTY RECOVERY
Now Comes GUY ANDREW MACK, JR., hereinafter (“THIRD PARTY PLAINTIFF”)
and Esquire representative to the STARK COUNTY GOVERNMENT whose tax
mailing address is 110 CENTRAL PLAZA SOUTH in CANTON, OHIO 44702 to invoke
the virtual power of the state republic to require the services of the STATE OF

OHIO; hereinafter (“THIRD PARTY DEFENDANT-PLAINTIFF”) and DAVE YOST;

1
Case: 5:21-cv-01036-JRA Doc #:1 Filed: 05/18/21 2 of 9. PagelD #: 2

hereinafter (“THIRD PARTY DEFENDANT”) by Special Visitation to related Civil
Case No. 1:21-CV-596-CJN to recover the property in question pursuant to § 217
of the federal rules of civil procedure. In the event of an appearance by THIRD
PARTY DEFENDANTS, THIRD PARTY PLAINTIFF hereby reserves the right to be
represented and protected by the Attorney General of the United States
Department of Justice and the United States Marshal’s Service. “The
qovernment.....for the protection of its property rights....may resort to the same
remedies as a private person.” Rex Trailer Co. v. United States, supra at 151;
Cotton v. United States, 52 U.S. 229 (1850). THIRD PARTY PLAINTIFF will not
administer Rule 12 of the local rules of Civil Procedure and Waive the Service of
Summons on THIRD PARTY DEFENDANTS due to evidence presented from the
previous related case that eliminates liability against THIRD PARTY DEFENDANTS.
if the Third Party Summons is not responded to within the designated 21-day
period of when such service was issued, then THIRD PARTY PLAINTIFF will Move
this Court for Default Judgment against THIRD PARTY DEFENDANTS, pursuant to
Rule 55 of the Federal Rules of Civil Procedure. Civil Demand for this Case is
hereby set at (USD$104,799,059.54) to protect the rights to contract from the
previous related case stated above. As a private and independent Federal

Reserve System in support of a state republic through the Stark County
Case: 5:21-cv-01036-JRA Doc #:1 Filed: 05/18/21 3 of 9. PagelD #: 3

Government, SENATE DOC. 43 of the 73” Congress, 1% Session as a federalized
issue states the following:
“The ultimate ownership of all property is in the State, individual
So-called “ownership” is only by virtue of Government, i.e. law,
Amounting to mere “user” and use must be in accordance with
Law and subordinate to the necessities of the State.”

THIRD PARTY DEFENDANT must require the Stark County Government to
relinquish the property in question immediately on behalf of the State of Ohio,
as unrelated case No. 2020-CV-01645 to this related case rendered the Stark
County Government a JUDGMENT DEBTOR, with exclusive rights to release the
lien upon lands and tenements on any property in the State. THIRD PARTY
PLAINTIFF exists as a separate government unit, pursuant to 109.23 et seq and
1716 of the ORC; Honor in Commerce by Executive Order 6102 and HJR 192; 48
Statute 1, Public Law 89-719 and Public Law 73-10. In light that THIRD PARTY
DEFENDANT parties may not file any injunction for the dismissal of this case will
establish an implied Governmental BOND Trust Partnership. THIRD PARTY
PLAINTIFF will Move this Court for Dismissal of this claim Without Prejudice in the
event this transaction(s) may be complete within the designated ten day (10)

period. The judge in the instant matter may also render an immediate Sua

Sponte adjudication to properties in the State for recovery by THIRD PARTY
Case: 5:21-cv-01036-JRA Doc #:1 Filed: 05/18/21 4 of 9. PagelD #: 4

PLAINTIFF within the same ten (10) day period to prevent being enjoined to the
related case for criminal injunction as to the following:

DOMESTIC TERRORISM
ARTICLE 287 OF THE UNCLOS

As a Settlement Dispute to Article 287 of the United Nations Convention on the
Law of the Sea, THIRD PARTY DEFENDANTS for related Civil Case No. 1:21-CV-596-
CJN operate under the National Flag for Military Installations which is in violation
of the American Constituency under Admiralty/Maritime Law and Jurisdiction of
the sea, pursuant to Title 4 USC § 1 and 2 and 3 for mutilation, amounting to
Domestic Terrorism in the continental United States.

The Ohio State republic -vs- the de facto State of OHIO is meant to show
disparity that resulted in the adverse ruling of the unrelated Civil Case in Stark
County. According to the Act of 1871, the United States is a corporation that
exercises duality outside of its domestic or continental territory that establishes a
Non-Resident Alien or a SHADOWN government that may benefit from either side
of this contentious proceeding. The related case that relied on criminal evidence
from its unrelated case that is leveraged against the instant matter would create

acts of Treason against the United States by THIRD PARTY DEFENDANTS herein
Case: 5:21-cv-01036-JRA Doc #:1 Filed: 05/18/21 5o0f 9. PagelD#: 5

that goes against the Oaths of Office by all elected officials for not protecting the
integrity of the State.
ADMIRALTY /MARITIME WAR FLAGS

In support of the services provided by THIRD PARTY DEFENDANTS, we examine
the National Flag status of the United States corporate government from both
sides. The true American Peacetime Civil Flag only flew in America during the 3
years America was not at war with anyone. Presently, and by Executive Order
10834, the status has changed to National Flag(s) or U.S. Military Flag(s) of War to
signify Maritime-Admiralty/Military-at-Wartime/Law Merchant jurisdiction and
not Common Law or the organic U.S. Constitution, pursuant to 4 USC §§ 1,2,3, as
a mutilation with yellow fringes and tassels; representing No nation and No
constitution that obviously is not represented by Congress to include the Board of
Governors of the Federal Reserve System.

SPECIAL AGREEMENT-ARTICLE 36, PARAGRAPH 2

THIRD PARTY PLAINTIFF hereby proposes a Special Agreement with the THIRD
PARTY DEFENDANTS of this case for consideration. The present acts of this
Democracy are very dangerous impositions on the civil liberties of THIRD PARTY
PLAINTIFF. Every form of social and economic injustice has been endured as this

action is being filed to give voice to this opposition. A republican form of
Case: 5:21-cv-01036-JRA Doc #:1 Filed: 05/18/21 6 of 9. PagelD #: 6

government has been severely compromised, as with the previous related Civil
Case. Corporate laws and tyranny are repugnant to the Constitution and must
now be deemed null and void; Marbury vs Madison, 5 US (2 Cranch) 137, 174,
176, (1803). “No one is bound to obey an unconstitutional law and no courts are
bound to enforce it.” 16 Am Jur 2d, Sec 177 late 2d, Sec 256.
CHARGING INSTRUMENT

In the formation of the United States corporate government as part of Act of
1871; did KNOWINGLY and INTENTIONALLY cause the actors of unrelated Civil
Case No. 2020-CV-01645 to create conflict(s) of interest that resulted in the
illegally obtained Judgment Entry. Such acts of insurrection and rebellion against
the sovereign united states of America constitutes felonious acts, as evidenced
through methods of a Ponzi Scheme, a felony under Title 15 USC §§ 78(j); Title 17
Code of Federal Regulations; § 240.10b-5; and Title 18 USC § 2, Tax Evasion, a
felony under 26 § 7201 of the Internal Revenue Code; Money Laundering, a felony
under 18 USC ch. 46 § 981; 18 USC ch. 95 § 1956-1957; and Straw Buying, a felony
under 17 CFR § 240.10b5-1 on the basis of insider trading due to the
federalization of Senate Doc. No. 43 of the 73 Congress, 1% Session; all
collectively comprised as a Continued ongoing Criminal Enterprise for a

Racketeering influenced Corrupt Organization; a/k/a the RICO statute at 18 USC
Case: 5:21-cv-01036-JRA Doc #: 1 Filed: 05/18/21 7 of 9. PagelD #: 7

§§ 1961-68 ab initio against the United States corporate government, pursuant to
18 USC §§ 1961-68 ab initio against the United States Corporation at 28 USC §
3002 (15)(A)(B)(C) that operates under Color of Law. This statute can also be
construed to mean Crimes Against Humanity, as codified in Article & of the
International Criminal Court. The following statute was originally published on
October 15, 1970 as 84 Stat. 922-3 a/k/a 84 Stat. 941 enacted by the 91% United
States Congress; an act relating to the control of organized crime in the United
States under the Amended title(s) 2471 18 USC § 2: Crimes and Criminal
Procedure.

The esquire to the THIRD PARTY PLAINTIFF has been deemed an Enemy of the
State as evidenced by Pub.L 65-91 40 Stat. 411 § 4301 et. Seq H.R. 4960 (“TWEA”)
adopted October 6, 1917, enacted by the 65" United States Congress; an act to
define, regulate, and punish trading with the enemy, and for other purposes.
THIRD PARTY PLAINTIFF in the instant matter will maintain its protection from the
corporate United States as the de jure OHIO STATE republic and all other forms of
government from acts of retaliation and domestic Violence as evidenced by
Article IV § 4 of the Constitution for the United States and pursuant to 17 USC of

the Code of Federal Regulations (CFR).
Case: 5:21-cv-01036-JRA Doc #:1 Filed: 05/18/21 8 of 9. PagelD #: 8

The validity of the public debt of the United States, authorized by law,
including debt incurred for payment of pensions and bounties for services in
suppressing insurrection or rebellion, shall not be questioned.

LEGAL ANALYSIS-ARTICLE 287

Based on the criminal evidence presented in the Judgment Entry of Civil Case
No. 2020-CV-01645 to related Civil Case No. 1:21-CV-596-CJN creates a conflict of
interest as a Contentious Case that immediately forces a Settlement of this
dispute with services rendered by THIRD PARTY DEFENDANTS in the instant
matter. The flags of Admiralty and Maritime jurisdiction or Law of the Sea is of
international interests; meaning the United States corporation does not have to
abide by its own laws for qualified immunity.

THIRD PARTY DEFENDANT-PLAINTIFF is responsible for proper representation
of the State Attorney General and County Prosecutor(s) or have their Oath of
Office revoked and subjects removed from public office, pursuant to ORC 3.08 for
refusal to provide such services on the same merits to the Board of Elections.

Respectfully Submitted,

By: uy nda /) lock, (lr.
GUY ANDREW MACK, JR. 4
STARK COUNTY GOVERNMENT
Case: 5:21-cv-01036-JRA Doc #:1 Filed: 05/18/21 9o0f9. PagelD #: 9

CERTIFICATE OF SERVICE

On the /5 th day of May, 2021, THIRD PARTY PLAINTIFF hereby
performs the service of process to the Clerk of the Court, Sandy Opacich, United
States District Court for the Northern District of Ohio Eastern Division by

Overnight FedEx Service, Air Bill No. 8163 9179 4706.

Appearance(s) and all correspondence by Defendant parties should be

forwarded to:

Merrick Garland

Attorney General

United States Department of Justice
950 Pennsylvania Ave. NW
Washington, DC 20530

By: Sun linda Mack, fh.

GUY ANDREW MACK, JR. 7
STARK COUNTY GOVERNMENT
